713 F.2d 1446
114 L.R.R.M. (BNA) 2347
BILL JOHNSON'S RESTAURANTS, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. CA 80-7266.
United States Court of Appeals,Ninth Circuit.
Aug. 25, 1983.

Lawrence Allen Katz, Streich, Lang, Weeks & Cardon, Phoenix, Ariz., for petitioner.


1
Candace Carroll, Atty., NLRB, Washington, D.C., argued, for respondent;  W. Christian Schumann, Atty., Washington, D.C., on briefs.


2
Before GOODWIN and CANBY, Circuit Judges and BYRNE,* District Judge.

ORDER

3
In accordance with the decision of the Supreme Court of the United States in this case, --- U.S. ----, 103 S.Ct. 2161, 76 L.Ed.2d 277 (1983), this matter is remanded to the National Labor Relations Board for further proceedings in conformity with the opinion of the Supreme Court.



*
 The Honorable Wm. Matthew Byrne, United States District Judge for the Central District of California, sitting by designation